                   Case 19-11739-LSS           Doc 15      Filed 08/05/19         Page 1 of 29



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                 Case No. 19-11739 (___)

                                   Debtors.                  (Joint Administration Requested)


  DEBTORS’ MOTION FOR INTERIM AND FINAL ORDERS: (A) AUTHORIZING
     DEBTORS IN POSSESSION TO (I) OBTAIN POSTPETITION FINANCING
    PURSUANT TO 11 U.S.C. §§ 105, 362, 363, AND 364, (II) GRANT LIENS AND
SUPERPRIORITY CLAIMS TO POSTPETITION LENDERS PURSUANT TO 11 U.S.C.
     §§ 364; (III) USE CASH COLLATERAL, AND (IV) PROVIDE ADEQUATE
      PROTECTION TO PREPETITION CREDIT PARTIES, (B) MODIFYING
   AUTOMATIC STAY PURSUANT TO 11 U.S.C. §§ 361, 362, 363, AND 364; AND
       (C) SCHEDULING FINAL HEARING PURSUANT TO BANKRUPTCY
        RULES 4001(B) AND (C) AND LOCAL BANKRUPTCY RULE 4001-2

                   iPic-Gold Class Entertainment, LLC and its affiliated debtors, as debtors and

debtors in possession (collectively, the “Debtors”), hereby submit this motion (this “Motion”) for

entry of an interim order (“Interim Order”)2 substantially in the form attached hereto as

Exhibit A, and following a final hearing to be set by the Court (the “Final Hearing”), entry of a

final order (the “Final Order” and collectively with the Interim Order, the “Orders”), pursuant to

sections 105(a), 362, 363, and 364 of chapter 11 of title 11 of the United States Code, 11 U.S.C.

§§ 101, et seq. (the “Bankruptcy Code”) and Rule 4001 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and Local Rule 4001-2: (a) authorizing the Debtors to incur

postpetition debt and to use cash collateral, (b) granting liens and superpriority claims in favor of


1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.
2
   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Interim
Order.


DOCS_SF:101519.3
                   Case 19-11739-LSS      Doc 15    Filed 08/05/19     Page 2 of 29




the DIP Lenders (as defined below), (c) providing adequate protection to the Pre-Petition Credit

Parties (as defined below), (d) modifying the automatic stay, (e) scheduling a final hearing, and

(f) granting related relief.

                                              Overview

                   1.    The Debtors commenced these cases in order to maximize going concern

value for the benefit of all stakeholders. The Debtors intend to conduct a marketing and sale

process through these chapter 11 cases that will preserve jobs and yield distributions to their

creditors. However, the Debtors need financing and access to cash collateral in order to maintain

operations and facilitate the Debtors’ ongoing sale and restructuring process.

                   2.    As of the Petition Date, the Debtors had approximately $205 million in

outstanding secured principal obligations under the Pre-Petition Credit Agreement (as defined

below). By this Motion, the Debtors seek authority to consummate a DIP Facility (as defined

below) with the DIP Lenders on the terms set forth in the DIP Loan Agreement (as defined

below), consisting of new revolving loans in an amount up to $16 million. The proceeds of the

DIP Facility will be used to pay (a) postpetition operating expenses and other working capital

requirements of the Debtors, (b) costs and expenses incurred in administering these cases; and

(c) interest and fees (including professional fees and expenses) due under the DIP Loan

Documents (as defined below). There is no roll-up of the Pre-Petition Debt (as defined below)

contemplated under the DIP Facility.

                   3.    The DIP Facility presents these estates with the best economic terms

available and provides the Debtors with adequate liquidity to maintain operations in the ordinary



                                                    2
DOCS_SF:101519.3
                   Case 19-11739-LSS        Doc 15     Filed 08/05/19     Page 3 of 29




course and satisfy ongoing administrative expenses associated with these cases. Accordingly, by

this Motion, the Debtors seek the entry of the Interim Order and the Final Order, inter alia:

        a.         authorizing the Debtors to obtain post-petition financing from the Teachers’
                   Retirement System of Alabama, a body corporate of the State of Alabama created
                   under Section §§ 16-25-1 et seq., of the Alabama Code (“TRSA”), and the
                   Employees’ Retirement System of Alabama, a body corporate of the State of
                   Alabama created under Section §§ 16-25-1, et seq., of the Alabama Code
                   (“ERSA,” together with TRSA, each a “DIP Lender,” and collectively, the “DIP
                   Lenders”), consisting of a superpriority, secured revolving credit facility in the
                   principal amount of up to $16,000,000 (the “DIP Facility”) to be used for general
                   working capital and liquidity purposes, including the payment of Administrative
                   Expenses as described herein and in that certain Debtor-In-Possession Loan and
                   Security Agreement, dated August 5, 2019, by and among the DIP Lenders, as
                   Lenders, and the Debtors, as Borrower (substantially in the form attached to the
                   Motion, together with all schedules, exhibits and annexes thereto, and as any time
                   amended, the “DIP Loan Agreement”), in substantially the form attached hereto
                   as Exhibit B, of which amount $10,500,000 will be available under the DIP
                   Facility on an interim basis (the “Interim Amount Limit”) during the Interim
                   Period (as defined below), on the terms and conditions set forth in the DIP Loan
                   Documents (as defined in the DIP Loan Agreement) and in the Interim Order;

        b.         authorizing the Debtors to execute and enter into the DIP Loan Documents and to
                   perform all such other and further acts as may be required in connection with the
                   DIP Loan Documents;

        c.         authorizing the Debtors to use proceeds of the DIP Facility solely as expressly
                   permitted in the DIP Loan Documents and in accordance with the Interim
                   Order;

        d.         granting automatically perfected (i) priming security interests in and liens on all
                   of the DIP Collateral (as defined below) solely with respect to the Pre-Petition
                   Debt and the Pre-Petition Collateral (as defined below) and (ii) non-priming
                   security interests in and liens on all DIP Collateral upon which there are either
                   pre-existing permitted senior liens or no pre-existing liens, to the DIP Lenders to
                   the extent provided herein, and granting superpriority administrative expense
                   status to the DIP Obligations (as defined below);

        e.         authorizing the Debtors to use Cash Collateral (as defined below), subject to the
                   Interim Amount Limit during the Interim Period;

        f.         providing adequate protection to the Pre-Petition Lender (as defined below) to the
                   extent of any diminution in value of its interests in the DIP Collateral (as defined
                   below) and subject to the Carve-Out (as defined below);


                                                      3
DOCS_SF:101519.3
                   Case 19-11739-LSS        Doc 15     Filed 08/05/19      Page 4 of 29



        g.         authorizing the Debtors to pay the principal, interest, fees, expenses,
                   disbursements, and other amounts payable under the DIP L o a n Documents as
                   such amounts become due and payable;

        h.         vacating and modifying the automatic stay pursuant to Section 362 of the
                   Bankruptcy Code to the extent necessary to implement and effectuate the terms
                   and provisions of the Interim Order and the other DIP Loan Documents;

        i.         subject only to and effective upon entry of the Final Order, waiving the
                   Debtors’ ability to surcharge against collateral pursuant to Section 506(c) of the
                   Bankruptcy Code;

        j.         scheduling a final hearing (the “Final Hearing”) to consider entry of the Final
                   Order, and in connection therewith, giving and prescribing the manner of notice
                   of the Final Hearing on the Motion; and

        k.         granting the Debtors such other and further relief as is just and proper.

                   4.     An immediate and ongoing need exists for the Debtors to obtain the DIP

Facility in order to permit, among other things, the orderly continuation of the operation of their

business, to maintain business relationships with vendors, suppliers and customers, to pay

payroll obligations, and to satisfy other working capital, development, and operational needs so

as to maximize the value of their respective businesses and assets as debtors in possession under

chapter 11 of the Bankruptcy Code. The Debtors do not have sufficient available

resources of working capital to operate their businesses in the ordinary course without post-

petition financing. The Debtors’ ability to maintain business relationships with vendors and

customers, to pay employees, and otherwise to fund operations is essential to the Debtors’

viability and to the preservation of the going concern value of their business pending a sale of

their assets or other restructuring.

                                         Jurisdiction and Venue

                   5.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334 and the Amended Standing Order of Reference from the United States District Court

                                                       4
DOCS_SF:101519.3
                   Case 19-11739-LSS      Doc 15     Filed 08/05/19      Page 5 of 29




for the District of Delaware, dated February 29, 2012. This matter is a core proceeding within

the meaning of 28 U.S.C. § 157(b)(2), and the Debtors confirm their consent pursuant to Local

Rule 9013-1(f) to the entry of a final order by the Court in connection with this Motion to the

extent that it is later determined that the Court, absent consent of the parties, cannot enter final

orders or judgments in connection herewith consistent with Article III of the United States

Constitution.

                   6.    The statutory predicates for the relief sought herein are sections 105(a),

362, 363, and 364 of the Bankruptcy Code, Bankruptcy Rule 4001, and Local Rule 4001-2.

Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                             Background

                   7.    On the date hereof (the “Petition Date”), each of the Debtors filed with

this Court a voluntary petition for relief under chapter 11 of the Bankruptcy Code. Concurrently

herewith, the Debtors have filed a motion with this Court requesting joint administration of the

Debtors’ chapter 11 cases (the “Cases”) for procedural purposes only. The Debtors are operating

their business and managing their properties as debtors and debtors in possession pursuant to

sections 1107(a) and 1108 of the Bankruptcy Code. No request has been made for the

appointment of a trustee or an examiner in these cases, and no official committee has yet been

appointed by the Office of the United States Trustee.

                   8.    The factual background regarding the Debtors, including their current and

historical business operations and the events precipitating the chapter 11 filing, is set forth in




                                                     5
DOCS_SF:101519.3
                   Case 19-11739-LSS      Doc 15     Filed 08/05/19     Page 6 of 29




detail in the Declaration of David M. Baker in Support of First Day Pleadings (the “First Day

Declaration”) filed concurrently herewith and fully incorporated herein by reference.

                                   Relevant Factual Background

 A.      The Debtors’ Ongoing Business

                   9.    The Debtors are a leading provider of polished-casual dining in a luxury

theater auditorium environment. The Debtors are one of the largest combined movie theater and

restaurant entertainment destinations with locations that provide a luxurious movie-going

experience at an affordable price. The Debtors provide customers with high-quality, chef-driven

culinary and mixology in unique destinations that include premium movie theaters, restaurants

and lounges.

                   10.   The Debtors currently operate 123 screens at 16 locations in 9 states, with

an additional 2 locations under construction, and have executed leases for an additional 9 sites in

California, Georgia, Virginia, Washington, Connecticut, New York, Texas and Florida. In

addition, the Debtors applied for licenses to operate theaters in Saudi Arabia.

                   11.   The Debtors continue to pursue a disciplined new store growth strategy in

both new and existing markets where they may achieve consistent high store revenues and

attractive store-level cash-on-cash returns. As of the Petition Date, the Debtors employed

approximately 240 full time and 1,770 part-time employees.

                   12.   The Debtors commenced these cases in order to preserve value for their

stakeholders. The Debtors intend to conduct a marketing and sale process through these cases

with the goal of preserving jobs and maximizing recoveries to creditors.



                                                    6
DOCS_SF:101519.3
                   Case 19-11739-LSS               Doc 15       Filed 08/05/19         Page 7 of 29




    B.      Prepetition Secured Debt

                    13.      Pursuant to that certain Second Amended and Restated Master Loan and

Security Agreement dated February 1, 2018, as amended by Modification Agreement dated June

22, 2018, as further amended by Second Modification Agreement dated June 29, 2018, as further

amended by Third Modification Agreement dated March 4, 2019 (as so amended, the “Pre-

Petition Loan Agreement”), by and among iPic-Gold Class Entertainment, LLC, iPic Gold Class

Holdings, LLC, iPic Texas, LLC, iPic Media, LLC, Delray Beach Holdings, LLC, and Bay

Colony Realty, LLC,3 collectively, the “Pre-Petition Obligors”),4 TRSA, as administrative and

collateral agent (together, the “Pre-Petition Agent”), and TRSA and ERSA, as Lenders (the “Pre-

Petition Lenders,” and collectively with the Pre-Petition Agent, the “Pre-Petition Credit

Parties”), made a term loan facility available to the Pre-Petition Obligors in an aggregate

principal amount not to exceed $225,828,169. The Pre-Petition Loan Agreement, together with

any other agreement, note, instrument, guaranty, mortgage, fixture filing, deed of trust, financing

statement, pledge, assignment, and other document executed at any time in connection therewith,

in each case as the same may be amended, modified, restated or supplemented from time to time,

are hereinafter referred to collectively as the “Pre-Petition Loan Documents”).

                    14.      Pursuant to certain of the Pre-Petition Loan Documents, each of the Pre-

Petition Obligors granted the Pre-Petition Agent, for the benefit of the Pre-Petition Credit Parties

and to secure such Pre-Petition Obligors’ obligations and indebtedness under the Pre-Petition

Loan Documents, first priority liens on and security interests in the Collateral (the “Pre-Petition


3
    Bay Colony Realty, LLC was dissolved prepetition and is not a Debtor in these proceedings.
4
    Debtor iPic Entertainment, Inc. is not a Pre-Petition Obligor and is not a party to the DIP Facility.

                                                               7
DOCS_SF:101519.3
                   Case 19-11739-LSS       Doc 15     Filed 08/05/19     Page 8 of 29




Security Interests”), as defined in the Pre-Petition Loan Agreement and Collateral Documents

(hereafter, the “Pre-Petition Collateral”).

                   15.   As of the Petition Date, the Pre-Petition Obligors, jointly and severally,

were justly and lawfully indebted and liable under the Pre-Petition Loan Documents to the Pre-

Petition Credit Parties for term loans in the outstanding principal amount of $205,340,772 (the

“Pre-Petition Loans”, and together with all other obligations of any Pre-Petition Obligor in

respect of indemnities, guaranties and other payment assurances given by any Pre-Petition

Obligor for the benefit of Pre-Petition Credit Parties, and all interest, fees, costs, legal expenses

and all other amounts heretofore or hereafter accruing thereon or at any time chargeable to any

Pre-Petition Obligor in connection therewith, collectively referred to as the “Pre-Petition Debt”).

                   16.   Substantially all cash, securities or other property of the Pre-Petition

Obligors (and the proceeds therefrom) as of the Petition Date, including, without limitation, all

amounts on deposit or maintained by any Pre-Petition Obligor in any account with any Pre-

Petition Credit Party or any bank or other depository institution (each a “Depository Institution”),

was subject to rights of setoff or to valid, perfected, enforceable first-priority liens under the Pre-

Petition Loan Documents and applicable law, and is included in the Pre-Petition Collateral, and

therefore the Pre-Petition Obligors’ cash balances are cash collateral of the Pre-Petition Credit

Parties within the meaning of Section 363(a) of the Bankruptcy Code. All such cash (including,

without limitation, all proceeds of Pre-Petition Collateral and all proceeds of property

encumbered by liens and security interests granted under the Interim Order), is referred to herein

as “Cash Collateral.”



                                                     8
DOCS_SF:101519.3
                   Case 19-11739-LSS      Doc 15     Filed 08/05/19     Page 9 of 29




 C.      Background to Proposed DIP Facility

                   17.   Prior to the Petition Date, the Debtors recognized a need for further

outside financing and began the process of considering potential funding sources. The Debtors,

through their advisors, discussed with various third parties the opportunity to provide financing

to the Debtors, but no alternative funding proposals were provided to the Debtors.

                   18.   Separately, the Debtors performed due diligence regarding the

reasonableness of the terms proposed for the DIP Facility by the DIP Lenders, including by

comparing such terms to other debtor-in-possession credit facilities provided in the marketplace.

Based on such analysis, the Debtors believe that the DIP Facility is provided on reasonable

market terms. The DIP Lenders are unwilling to provide financing to the Debtors on an

unsecured or subordinated basis.

                   19.   After careful review of their financing options, the Debtors concluded that

the DIP Lenders’ proposed terms would allow the Debtors to meet their goals and provide the

Debtors with sufficient liquidity on the best available economic terms. Through the DIP Loan

Documents, the Debtors will continue to have access to sufficient liquidity for their ongoing

operations as well as to provide confidence to vendors and employees that the Debtors will be

able to consummate a going concern sale or other restructuring. All negotiations with the DIP

Lenders were conducted at arms’ length and in good faith. The outcome of such negotiations is

the DIP Loan Agreement pending before this Court.

                   20.   The Debtors now seek to move forward with the proposed DIP Facility on

the terms set forth in the DIP Loan Documents. Subject to this Court’s approval, the Debtors



                                                     9
DOCS_SF:101519.3
                Case 19-11739-LSS             Doc 15      Filed 08/05/19         Page 10 of 29




intend to draw on the DIP Facility in order to satisfy the Debtors’ ongoing working capital needs

through their restructuring process.

                                 Concise Statement of Relief Requested

                   21.    In accordance with Bankruptcy Rule 4001(b) and Local Rule 4001-2,

below is a summary5 of the terms of the proposed financing and use of cash collateral:

BORROWERS:                         Debtors (excluding iPic Entertainment, Inc.)

DIP LENDERS:                       Teachers’ Retirement System of Alabama and the Employees’
                                   Retirement System of Alabama

DIP FACILITY /
USE OF PROCEEDS                    $16,000,000 superpriority priming secured debtor-in-possession
                                   financing facility, consisting of a revolving loan facility to be used for
                                   general working capital and liquidity purposes. For purposes of the
                                   Interim Order, the Debtors’ borrowing authority under the DIP Facility
                                   shall be capped at the Interim Amount Limit of $10,500,000.

                                   The Debtors also shall be authorized to use Cash Collateral in
                                   accordance with the Budget. There is no roll-up of the Pre-Petition Debt
                                   contemplated under the DIP Facility.

BUDGET:                            The “Budget” shall mean the thirteen-week cash flow budget in the form
                                   attached as Exhibit 1 to the Interim Order (including any updates thereto
                                   approved by the DIP Lenders). Any changes or updates to the Budget
                                   shall be subject to approval of the DIP Lenders, in their sole discretion.

TERMINATION DATE:                  The “Termination Date” means the earliest to occur of (i) the expiration
                                   of ninety (90) days after the Petition Date, (ii) the date upon which the
                                   DIP Lenders elect to terminate the Availability Period and accelerate the
                                   Obligations in accordance with Section 7.2 of the DIP Loan Agreement
                                   following the occurrence and continuance of an Event of Default, and
                                   (iii) the Closing Date, or such later date as to which the DIP Lenders may
                                   expressly agree in writing in their sole discretion.




5
  The summaries and descriptions of the terms and conditions for the proposed financing and use of cash collateral
and the provisions of the Interim Order set forth in this Motion are intended solely for informational purposes to
provide the Court and parties in interest with an overview of the significant terms thereof. The summaries and
descriptions are qualified in their entirety by the proposed Interim Order and the DIP Loan Documents. In the event
there is any conflict between this Motion and the Interim Order or the DIP Loan Documents, the Interim Order and
the DIP Loan Documents will control in all respects.

                                                          10
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15       Filed 08/05/19        Page 11 of 29



INTEREST / FEES:           Rate: 10.5% per annum. Accruing interest shall be payable monthly.
                           No principal amortization required pending occurrence of the
                           Termination Date.

                           Commitment Fee: 2.00%. Payable upon entry of the Interim Order.

DEFAULT INTEREST:          2.00% above contract rate.

SECURITY:                  All of each Debtor’s pre-petition and post-petition real and personal
                           property, including, without limitation, all of each Debtor’s cash,
                           accounts, inventory, equipment, fixtures, general intangibles, documents,
                           instruments, chattel paper, deposit accounts, letter-of-credit rights,
                           commercial tort claims, investment property, intellectual property, real
                           property and leasehold interests, contract rights, and books and records
                           relating to any assets of such Debtor and all proceeds (including, without
                           limitation, insurance proceeds) of the foregoing, whether such assets
                           were in existence on the Petition Date or were thereafter created,
                           acquired or arising and wherever located (all such real and personal
                           property, including, without limitation, all Pre-Petition Collateral and the
                           proceeds thereof, being collectively hereinafter referred to as the “DIP
                           Collateral”), and (iii) that such security interests and liens have the
                           priorities hereinafter set forth. Notwithstanding the foregoing, pending
                           entry of the Final Order, the DIP Collateral shall not include a lien upon
                           and security interest in any of Debtors’ claims and causes of action
                           pursuant to Sections 502(d), 544, 545, 547, 548, 549, 550, 551 and 553
                           of the Bankruptcy Code (“Avoidance Claims”) or any proceeds or other
                           property (“Avoidance Proceeds”) recovered in connection with the
                           successful prosecution, settlement or collection of any Avoidance
                           Claims.

                           As security for Debtors’ payment and performance of all DIP
                           Obligations, each DIP Lender shall have and is hereby granted valid,
                           binding, enforceable, non-avoidable and automatically and properly
                           perfected security interests in and liens upon all of the DIP Collateral,
                           subject to the provisions in Paragraph 9(d) (collectively, the “DIP
                           Liens”) and in the priorities set forth herein. Subject to the provisions of
                           Paragraph 26 of the Interim Order and the Carve-Out and any break-up
                           fees and expense reimbursement obligations of the Debtors approved by
                           the Court with respect to the APA (as defined in the DIP Loan
                           Agreement), the DIP Liens shall be:

                           (a) Unencumbered Property. Pursuant to Section 364(c)(2) of the
                               Bankruptcy Code, valid, binding, continuing, enforceable, fully
                               perfected, first priority senior liens on, and security interests in, all
                               DIP Collateral that is not otherwise subject to valid, perfected,
                               enforceable and unavoidable liens on the Petition Date, or to any
                               valid, perfected and unavoidable interests in such property arising
                               out of liens arising subsequent to the Petition Date as permitted by
                               section 546(b) of the Bankruptcy Code.




                                                  11
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15      Filed 08/05/19       Page 12 of 29



                           (b) Liens Junior to Certain Other Liens. Pursuant to Section 364(c)(3)
                               of the Bankruptcy Code, junior only to valid, binding, perfected and
                               unavoidable interests of any other parties arising out of liens, if any,
                               on such property existing immediately prior to the Petition Date that
                               were senior in priority to the liens of the Pre-Petition Credit Parties,
                               or to any valid, perfected and unavoidable interests in such property
                               arising out of liens arising subsequent to the Petition Date as
                               permitted by section 546(b) of the Bankruptcy Code that are senior
                               in priority to the liens of the Pre-Petition Credit Parties.

                           (c) Priming DIP Liens. Pursuant to Section 364(d)(1) of the Bankruptcy
                               Code, valid, binding, continuing, enforceable, fully perfected
                               security interests in and liens upon the DIP Collateral, which security
                               interests and liens shall be prior and senior in all respects to (i) the
                               security interests and liens in favor of Pre-Petition Credit Parties
                               with respect to the Pre-Petition Collateral, and (ii) the Adequate
                               Protection Liens (as defined below) with respect to the Pre-Petition
                               Collateral.

                           (d) Liens Senior to Certain Other Liens. The DIP Liens and the
                               Adequate Protection Liens, aside from the Carve-Out and unless the
                               Adequate Protection Liens are successfully challenged pursuant to
                               Paragraph 26 of the Interim Order, shall not be (i) subject or
                               subordinate to (A) any lien or security interest that is avoided and
                               preserved for the benefit of any Debtor or its estate under Section
                               551 of the Bankruptcy Code, (B) any liens or security interests
                               granted by any Debtor to other persons or entities, or (C) any
                               intercompany or affiliate liens or security interests of the Debtors;
                               (ii) subordinated to or made pari passu with any other lien or
                               security interest under Section 363 or 364 of the Bankruptcy Code or
                               otherwise; or (iii) subject to Sections 510, 549 or 550 of the
                               Bankruptcy Code. In no event shall any person or entity who pays
                               (or, through the extension of credit to any Debtor, causes to be paid)
                               any of the DIP Obligations or the obligations and indebtedness of the
                               Pre-Petition Credit Parties, be subrogated, in whole or in part, to any
                               rights, remedies, claims, privileges, liens or security interests granted
                               to or in favor of, or conferred upon, any DIP Lender by the terms of
                               any DIP Loan Documents or the Interim Order unless such person or
                               entity contemporaneously causes Full Payment of the Pre-Petition
                               Debt owed to such DIP Lender to be made.

SUPERPRIORITY:             All DIP Obligations shall constitute joint and several allowed
                           superpriority claims (the “Superiority Claims”) against each Debtor
                           (without the need to file any proof of claim) pursuant to Section
                           364(c)(1) of the Bankruptcy Code having priority in right of payment
                           over all other obligations, liabilities and indebtedness of each Debtor,
                           whether now in existence or hereafter incurred by any Debtor, and over
                           any and all administrative expenses of the kind specified in sections
                           503(b) and 507(b) of the Bankruptcy Code, and over any and all
                           administrative expenses or other claims arising under Sections 105, 326,
                           328, 330, 331, 503(a), 503(b), 506(c) (subject to entry of the Final Order

                                                 12
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15      Filed 08/05/19       Page 13 of 29



                           approving the grant), 507, 546(c), 552(b) 726, 1113 or 1114 of the
                           Bankruptcy Code. Such Superpriority Claims shall for purposes of
                           Section 1129(a)(9)(A) of the Bankruptcy Code be considered
                           administrative expenses allowed under Section 503(b) of the Bankruptcy
                           Code and shall be payable from and have recourse to all pre-petition and
                           post-petition property of Debtors and all proceeds thereof; provided,
                           however, that the Superpriority Claims shall be subject to the Carve-Out
                           (as defined below) and any break-up fees and expense reimbursement
                           obligations of the Debtors approved by the Court with respect to the
                           APA (as defined in the DIP Loan Agreement); provided, however, that to
                           the extent Adequate Protection Claims that are entitled to superpriority
                           administrative status are payable out of Avoidance Claims and
                           Avoidance Proceeds, such payment shall be subject to entry of the Final
                           Order.

CARVE-OUT:                 Notwithstanding anything in the Interim Order, any DIP Loan
                           Documents, any Pre-Petition Loan Documents, or any other order of this
                           Court to the contrary, the DIP Obligations, the DIP Liens and
                           Superpriority Claims in favor of the DIP Lenders, the Adequate
                           Protection Liens in favor of the Pre-Petition Agent, the Adequate
                           Protection Claims in favor of the Pre-Petition Credit Parties, and the Pre-
                           Petition Debt and the Pre-Petition Security Interests in favor of the Pre-
                           Petition Credit Parties shall be subject and subordinate in all respects to
                           the payment of the following Carve-Out. As used in the Interim Order,
                           the “Carve-Out” means the sum of (a) all fees required to be paid
                           pursuant to 28 U.S.C. § 1930(a)(6) and any fees payable to the Clerk of
                           the Bankruptcy Court, (b) all of the reasonable fees and expenses from
                           time to time incurred by each Professional retained by the Debtors and
                           the Committee (amounts set forth in the Budget are specific to each
                           Professional and may be rolled over to subsequent weeks), including any
                           fees earned by PJ Solomon Securities, LLC (“PJS”) as investment banker
                           for the Debtors that are approved by this Court, that are (i) incurred prior
                           to the date of delivery of a Default Notice (as defined below) (except in
                           the case of any fees earned by PJS, which shall be included in the Carve-
                           Out whenever incurred), and (ii) included in an approved Budget (except
                           in the case of any fees earned by PJS, which shall be included in the
                           Carve-Out in the amount approved by this Court), and (c) a maximum of
                           $250,000 for all of the reasonable fees and expenses from time to time
                           incurred by Professionals retained by Borrower (other than PJS, which is
                           addressed above) that are incurred from and after the date of delivery of
                           a Default Notice; provided, that nothing in this Interim Order shall be
                           construed to impair the ability of any party to object to the fees,
                           expenses, reimbursements or compensation of any Professional, whether
                           or not in excess of the coverage provided by the Carve-Out. In no event
                           shall the Carve-Out, or the funding of the DIP Loans to satisfy the Carve-
                           Out, result in any reduction in the amount of the DIP Obligations or the
                           Pre-Petition Debt. Prior to the date of delivery of a Default Notice: (A)
                           an amount sufficient to pay the Carve-Out for Professional Fees may be
                           funded by the Debtors on a weekly basis into a trust account held by
                           Debtors’ counsel (the “Professional Fee Trust Account”) in accordance
                           with the approved Budget, (B) the Debtors shall be permitted to borrow

                                                13
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15      Filed 08/05/19       Page 14 of 29



                           under the DIP Loan Agreement to fund the Professional Fee Trust
                           Account in the amounts contemplated under clause (b) above, and (C)
                           the Debtors shall be permitted to pay, from the Professional Fee Trust
                           Account, as and when the same may become due and payable, the
                           allowed Professional Fees of each Professional. Following the date of
                           delivery of a Default Notice, the Debtors shall be permitted to fund the
                           Professional Fee Trust Account in the amount of $250,000 contemplated
                           under clause (c) above. All amounts funded by the Debtors to the
                           Professional Fee Trust Account shall continue to constitute DIP
                           Collateral. Any excess amounts remaining in the Professional Fee Trust
                           Account after payment of the Carve-Out for Professionals shall be
                           refunded to the Debtors and shall remain DIP Collateral.

CREDIT BID:                Following entry of the Final Order and subject to the requirements of
                           section 363(k) of the Bankruptcy Code, but without prejudice to any
                           successful challenge brought prior to the Challenge Deadline, the DIP
                           Lenders and the Pre-Petition Credit Parties shall each have the right to
                           credit bid, individually or on a combined basis, up to the full amount of
                           the applicable outstanding DIP Obligations and Pre-Petition Debt (as
                           applicable), in each case including any accrued interest or other agreed
                           charges, in any sale of the DIP Collateral (or any part thereof) or Pre-
                           Petition Collateral (or any part thereof), as applicable, without the need
                           for further Court order authorizing same, and whether such sale is
                           effectuated through Section 363 or 1129 of the Bankruptcy Code, by a
                           Chapter 7 trustee under Section 725 of the Bankruptcy Code, or
                           otherwise. For the avoidance of doubt, without prejudice to any
                           successful challenge brought prior to the Challenge Deadline, no plan of
                           reorganization or liquidation, nor any motion in connection with a sale of
                           any Debtor’s assets under Section 363 of the Bankruptcy Code, in any of
                           these Chapter 11 Cases shall seek to limit or otherwise restrict the right
                           of Pre-Petition Agent or the DIP Lenders to credit bid for all or any part
                           of the Pre-Petition Collateral or DIP Collateral.

CONDITIONS:                Customary conditions for financings of this type, as set forth in Article
                           IV of the DIP Loan Agreement.

REPS/WARRANTIES:           Customary representations and warranties for financings of this type, as
                           set forth in Article V of the DIP Loan Agreement.

COVENANTS/VARIANCES:       Customary affirmative and negative covenants for financings of this
                           type, as set forth in Articles VI of the DIP Loan Agreement.

                           In addition, commencing on the first Wednesday following the end of the
                           fourth (4th) Loan Week and continuing on Wednesday of each week
                           thereafter, the Debtors are required to deliver to the DIP Lenders (i) a
                           comparison of actual to budgeted results of operations for the preceding
                           four (4) Loan Weeks, and (ii) a report of all income and expense variance
                           on a line-item basis for the preceding four (4) Loan Weeks (the
                           “Variance Report”). If any Variance Report shall indicate that the
                           Debtors’ cumulative net cash flow for the trailing four (4) Loan Weeks
                           shall be less than ninety percent (90%) of the amount of net cash flow

                                                14
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15      Filed 08/05/19       Page 15 of 29



                           projected in the Approved Budget(s) covering such period (negative
                           variance of 10% or less being “Permitted Variance” hereunder), then an
                           Event of Default shall be deemed to exist at the option of DIP Lenders;
                           provided that the DIP Lenders may, in their sole discretion, waive any
                           violation of the Permitted Variance limit set forth herein or authorize the
                           Debtors to exceed the Permitted Variance by written notice to the
                           Debtors (each a “Permitted Variance Exception”).

EVENTS OF DEFAULT:         Customary events of default for financings of this type, as set forth in
                           Article VII of the DIP Loan Agreement.

                           Specifically, the DIP Loan Agreement requires the Debtors’ to employ a
                           chief restructuring officer reasonably acceptable to Lender. The DIP
                           Loan Agreement also imposes certain milestones on the Debtors as
                           follows:

                           (a) Subject to the Bankruptcy Court’s availability, an order approving
                               bid procedures in a form acceptable to Lender shall not have been
                               entered by the Bankruptcy Court on or before the date that is thirty
                               (30) days after the Interim Order, or such later date as may be agreed
                               to in writing by Lender in its sole discretion. The order approving
                               bidding procedures shall provide for bids to be received on or before
                               October 11, 2019, and the auction to occur on October 17, 2019.

                           (b) Subject to the Bankruptcy Court’s availability, the Bankruptcy Court
                               approval of the sale shall not have been entered by the Bankruptcy
                               Court on or before October 25, 2019, or such later date as may be
                               agreed to in writing by Lender in its sole discretion.

                           (c) Subject to the Bankruptcy Court’s availability, the sale transaction
                               shall not have closed on or before ninety (90) days after the Petition
                               Date, or such later date as may be agreed to in writing by Lender in
                               its sole discretion.

REMEDIES:                  Upon the occurrence and continuance of an Event of Default, and
                           following the expiration of any applicable cure period set forth in the
                           DIP Loan Agreement, (a) the DIP Lenders may file with the Court and
                           serve upon the Debtors, counsel for the Debtors, counsel for the
                           Committee and the U.S. Trustee a written notice (a “Default Notice”)
                           describing the Events of Default that exist, in which event effective five
                           (5) business days thereafter (the “Default Notice Period”), the DIP
                           Lenders shall be fully authorized, in their sole discretion, to demand
                           payment of all DIP Obligations, and hold and apply any balances in any
                           accounts of the Debtors to the payment or cash collateralization of any of
                           the DIP Obligations, subject to payment of the Carve-Out; and (b) each
                           DIP Lender and the Pre-Petition Agent shall be deemed to have received
                           complete relief from the automatic stay imposed by Section 362(a) of the
                           Bankruptcy Code with respect to all of the Collateral, effective following
                           the expiration of the Default Notice period, unless the Court determines
                           otherwise after an expedited hearing. Upon the effectiveness of any
                           relief from the automatic stay granted or deemed to have been granted

                                                15
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15      Filed 08/05/19       Page 16 of 29



                           and subject to payment of the Carve-Out, the DIP Lenders and the Pre-
                           Petition Agent may enforce their respective DIP Liens, the Pre-Petition
                           Security Interests, and the Adequate Protection Liens, as applicable, with
                           respect to the DIP Collateral, take all other actions and exercise all other
                           remedies under the DIP Loan Documents, the Pre-Petition Loan
                           Documents and applicable law that may be necessary or deemed
                           appropriate to collect any of its DIP Obligations and/or the Pre-Petition
                           Debt, proceed against or realize upon all or any portion of the Collateral
                           as if these Chapter 11 Cases or any superseding Chapter 7 case was not
                           pending, and otherwise enforce any of the provisions of the Interim
                           Order. The DIP Lenders shall provide for cash payment of the Carve-
                           Out from the proceeds of the DIP Collateral before any sums are paid to
                           the DIP Lenders from such proceeds.

STIPULATIONS/WAIVERS:      Subject to standard challenge rights of parties in interest, the Debtors
                           (including iPic Entertainment, Inc.) will stipulate under the Interim Order
                           and the Final Order that the Pre-Petition Debt constitutes the legal, valid
                           and binding obligations of the Pre-Petition Obligors that is properly
                           secured by the Pre-Petition Collateral and is enforceable against them,
                           and no portion of the Pre-Petition Debt is subject to avoidance,
                           recharacterization, reduction, set off, offset, counterclaim, cross-claim,
                           recoupment, defenses, disallowance, impairment, recovery,
                           subordination or any other challenges pursuant to the Bankruptcy Code
                           or applicable nonbankruptcy law or regulation by any person or entity.
                           The Debtors will also release all claims against the Pre-Petition Credit
                           Parties, subject to the challenge rights of parties in interest. The
                           Committee’s investigation budget is limited to $25,000.

                           In addition, the Interim Order and Final Order will include customary
                           waivers, including the waiver of the automatic stay in connection with
                           the DIP Lenders’ enforcement of remedies following an Event of
                           Default, and subject to entry of the Final Order, the waiver of any
                           surcharge of costs or expenses with respect to the DIP Lenders’ or Pre-
                           Petition Credit Parties’ interest in the DIP Collateral under section 506(c)
                           of the Bankruptcy Code, provided that the following administrative
                           expenses are fully funded by the Debtors consistent with the Budget: (a)
                           the Carve-Out and (b) all expenses that are accrued and unpaid through
                           the date of an Event of Default under the line items in the Budget
                           designated as “Payroll Costs,” “Sales Taxes” and “PACA/PASA
                           Claims.” Subject to entry of the Final Order, in no event will the DIP
                           Lenders or Pre-Petition Credit Parties be subject to the equitable doctrine
                           of “marshaling” or any similar doctrine with respect to the DIP
                           Collateral.

ADEQUATE PROTECTION:       As adequate protection for any Collateral Diminution suffered by any
                           Pre-Petition Credit Party, the Pre-Petition Agent is entitled, pursuant to
                           Sections 105, 361, 363(e) and 364 of the Bankruptcy Code, to adequate
                           protection of its interests in the Pre-Petition Collateral in an amount
                           equal to the Collateral Diminution (the “Adequate Protection Claims”).
                           As used in the Interim Order, “Collateral Diminution” shall mean an
                           amount equal (and limited) to the aggregate diminution of the fair

                                                16
DOCS_SF:101519.3
               Case 19-11739-LSS     Doc 15      Filed 08/05/19       Page 17 of 29



                           market value of any of the Pre-Petition Collateral (including Cash
                           Collateral) from and after the Petition Date for any reason provided for in
                           the Bankruptcy Code, including, without limitation, any such diminution
                           resulting from the Carve-Out, the use of Cash Collateral, the priming of
                           the Pre-Petition Agent’s security interests in and liens on the Pre-Petition
                           Collateral by the DIP Liens pursuant to the DIP Loan Documents and the
                           Interim Order, the depreciation, sale, loss or use by any Debtor (or any
                           other decline in value) of such Pre-Petition Collateral, the amount of any
                           fees and expenses paid to retained professionals in these Chapter 11
                           Cases, in accordance with the Budget, and the imposition of the
                           automatic stay pursuant to Section 362 of the Bankruptcy Code. The
                           Pre-Petition Agent is hereby granted, subject to the Carve-Out and the
                           rights of third parties preserved under Paragraph 26 and solely to the
                           extent of any Collateral Diminution, the following for the benefit of Pre-
                           Petition Credit Parties:

                           (a) Adequate Protection Liens. The Pre-Petition Agent, for the benefit
                               of the Pre-Petition Credit Parties, is hereby granted (effective and
                               perfected upon the date of the Interim Order and without the
                               necessity of the execution by any Debtor of security agreements,
                               pledge agreements, mortgages, financing statements or other
                               agreements) valid, perfected replacement security interests in and
                               liens on all of the DIP Collateral (the “Adequate Protection Liens”).
                               The Adequate Protection Liens on DIP Collateral shall be junior and
                               subordinate only to the DIP Liens, the Carve-Out, and any break-up
                               fees and expense reimbursement obligations of the Debtors approved
                               by the Court with respect to the APA (as defined in the DIP Loan
                               Agreement). The Adequate Protection Liens shall not be subject to
                               Sections 506(c) (effective upon entry of the Final Order), 510, 549,
                               or 550 of the Bankruptcy Code, and unless otherwise ordered by the
                               Court, no lien avoided and preserved for the benefit of any estate
                               pursuant to Section 510 of the Bankruptcy Code shall be made pari
                               passu with or senior to any Adequate Protection Liens.

                           (b) Priority of Adequate Protection Claims. The Adequate Protection
                               Claims, if any, will be allowed as superpriority administrative claims
                               pursuant to Sections 503(b) and 507(b) of the Bankruptcy Code,
                               which, subject to the Superpriority Claims, the Carve-Out, and any
                               break-up fees and expense reimbursement obligations of the Debtors
                               approved by the Court with respect to the APA (as defined in the
                               DIP Loan Agreement), shall have priority in payment over any and
                               all administrative expenses of the kinds specified or ordered pursuant
                               to any provision of the Bankruptcy Code, including, without
                               limitation, Sections 105, 326, 328, 330, 331, 503(b), 506(c) (subject
                               to entry of the Final Order), 507(a), 507(b), 546, 726, 1113 or 1114
                               of the Bankruptcy Code, which shall at all times be senior to the
                               rights of each Debtor, and any successor trustee or any creditor in
                               these Chapter 11 Cases or any subsequent proceedings under the
                               Bankruptcy Code, provided, however, that the Adequate Protection
                               Claims entitled to superpriority administrative status shall only be


                                                17
DOCS_SF:101519.3
               Case 19-11739-LSS          Doc 15      Filed 08/05/19      Page 18 of 29



                                    payable out of Avoidance Claims and Avoidance Proceeds subject to
                                    entry of the Final Order.

                                (c) Fees and Expenses of Professionals for Pre-Petition Credit Parties.
                                    As additional adequate protection, the Debtors shall pay (i) the
                                    reasonable and documented professional fees and expenses
                                    (including, but not limited to, the fees and disbursements of counsel,
                                    third-party consultants, financial advisors, and auditors) payable to
                                    or incurred by any Pre-Petition Credit Party under and pursuant to
                                    the Pre-Petition Loan Documents arising prior to the Petition Date,
                                    and (ii) on a current basis, the reasonable and documented
                                    professional fees and expenses (including, but not limited to, the fees
                                    and disbursements of counsel, third-party consultants, including
                                    financial consultants, and auditors) payable to or incurred by any
                                    Pre-Petition Credit Party under and pursuant to the Pre-Petition Loan
                                    Documents arising on or subsequent to the Petition Date, in each
                                    case in compliance with the Budget. At the option of the Pre-
                                    Petition Credit Parties, all such amounts may be added to the Pre-
                                    Petition Debt in lieu of current payment thereof by the Debtors.

INDEMNIFICATION:                Each Debtor generally agrees to indemnify the DIP Lenders and their
                                respective related parties with respect to the DIP Facility.

                                              Disclosures

                   22.   Pursuant to Bankruptcy Rule 4001 and Local Rule 4001-2, a debtor in

possession seeking authority to use cash collateral or obtain financing must disclose the presence

and location of certain provisions contained in the documentation evidencing the cash collateral

usage or financing. The debtor in possession must also justify the inclusion of such provisions.

Set forth below are the disclosures required in accordance with such rules:

               a.     Local Rule 4001-2(a)(i)(A) requires a debtor to disclose whether it has
        granted cross-collateralization to a prepetition secured creditor in connection with the
        debtor’s cash collateral usage or additional financing. The proposed Interim Order
        does not provide for the granting of cross-collateralization protection to any
        prepetition secured creditor.

                 b.     Local Rule 4001-2(a)(i)(B) and Bankruptcy Rule 4001(c)(1)(B)(iii) and
        (viii) require the disclosure of provisions or findings of fact that (i) bind the estate or
        other parties in interest with respect to the validity, perfection or amount of a secured
        creditor’s prepetition lien or (ii) the waiver of claims against the secured creditor without
        first giving parties in interest at least seventy-five (75) days from the entry of the order
        and the Committee at least sixty (60) days from the date of its formation to investigate

                                                     18
DOCS_SF:101519.3
               Case 19-11739-LSS       Doc 15     Filed 08/05/19     Page 19 of 29



        such matters. The proposed Interim Order contains stipulations and waivers in
        favor of the Pre-Petition Credit Parties, subject to a challenge period for any
        committee or other party in interest by no later than (a) with respect to a creditors’
        committee (if appointed), sixty (60) calendar days from the appointment of such
        committee, and (b) seventy-five (75) calendar days after entry of the Interim Order,
        subject to further extension by written agreement of the secured parties. Interim
        Order ¶26(b).

                c.     Local Rule 4001-2(a)(i)(C) and Bankruptcy Rule 4001(c)(1)(B)(x) require
        the disclosure of provisions that seek to waive a debtor’s rights without notice under
        section 506(c) of the Bankruptcy Code. The proposed Interim Order provides,
        subject to entry of the Final Order, that the DIP Lenders and the Pre-Petition
        Credit Parties are entitled to a waiver of the surcharge provisions of section 506(c)
        of the Bankruptcy Code. Interim Order ¶16.

                d.      Local Rule 4001-2(a)(i)(D) and Bankruptcy Rule 4001(c)(1)(B)(xi)
        requires disclosure of provisions that immediately grant to the prepetition secured
        creditor liens on the debtor’s claims and causes of action arising under sections 544, 545,
        547, 548 and 549 of the Bankruptcy Code. The proposed Interim Order provides,
        subject to entry of the Final Order, that Avoidance Claims and Avoidance Proceeds
        are included in the DIP Collateral. Interim Order ¶6(e).

                e.     Local Rule 4001-2(a)(i)(E) requires disclosure of provisions that deem
        prepetition secured debt to be postpetition debt or use postpetition loans from a
        prepetition secured creditor to pay part or all of that secured creditor’ prepetition debt
        (other than as provided in section 552(b) of the Bankruptcy Code). Not applicable.
        There is no roll-up of the Pre-Petition Debt contemplated under the DIP Facility.

               f.      Local Rule 4001-2(a)(i)(F) requires disclosure of provisions that provide
        disparate treatment for the professionals retained by a creditors’ committee from those
        professionals retained by the debtor with respect to a professional fee carve-out. The
        proposed Interim Order does not provide for disparate treatment for committee
        professionals, aside from projecting lower fees for committee professionals than
        Debtor professionals in the Budget.

                g.     Local Rule 4001-2(a)(i)(G) requires disclosure of provisions that provide
        for the priming of any secured lien without the consent of that lienholder. The proposed
        Interim Order does not provide for the priming of any secured lien without the
        consent of that lienholder.

                h.     Local Rule 4001-2(a)(i)(H) requires disclosure of provisions that seek to
        affect the Court’s power to consider the equities of the case under 11 U.S.C. § 552(b)(1).
        The proposed Interim Order provides, subject to entry of the Final Order, that the
        DIP Lenders and the Pre-Petition Credit Parties are entitled to a waiver of the
        equity of the case provisions of section 552(b)(1) of the Bankruptcy Code. Interim
        Order ¶14.

                                                  19
DOCS_SF:101519.3
               Case 19-11739-LSS        Doc 15      Filed 08/05/19     Page 20 of 29



               i.     Bankruptcy Rule 4001(c)(1)(B)(ii) requires disclosure of the provision of
        adequate protection or priority for claims arising prior to the commencement of the case.
        The proposed Interim Order provides that the Pre-Petition Credit Parties will be
        granted adequate protection, in the form of replacement liens and superpriority
        claims (junior in all cases to the DIP Facility and the Carve-Out), to the extent of
        any diminution in the value of the Pre-Petition Collateral as of the Petition Date.
        Interim Order ¶13.

                j.     Bankruptcy Rule 4001(c)(1)(B)(iv) requires disclosure of provisions that
        constitute a waiver or modification of the automatic stay. The proposed Interim Order
        describes the modification of the automatic stay to the extent necessary to
        implement the Interim Order. Interim Order ¶25.

               k.     Bankruptcy Rule 4001(c)(1)(B)(vii) requires disclosure of provisions that
        waive or modify the applicability of nonbankruptcy law relating to the perfection of a lien
        on property of the estate. The proposed Interim Order includes provisions that
        provide for the automatic perfection and validity of the DIP Liens without the
        necessity of any further filing or recording under the laws of any jurisdiction.
        Interim Order ¶20.

                          Need for Financing and Use of Cash Collateral

                   23.   The Debtors have an urgent and immediate need for access to funds

available under the DIP Facility and the use of the Cash Collateral. Such funding is necessary in

order for the Debtors to have sufficient liquidity to operate their business, satisfy their vendor

and customer obligations, and pay their employees. Without immediate access to the DIP

Facility and Cash Collateral, the Debtors would be forced to terminate operations and liquidate

their assets, which would put numerous employees out of work and irreparably damage the

Debtors’ efforts to maintain going concern value. Accordingly, the Debtors strongly urge the

Court to authorize the DIP Facility and continued use of Cash Collateral on the terms

contemplated herein, initially on an interim basis and, following a final hearing, on a final basis.




                                                   20
DOCS_SF:101519.3
               Case 19-11739-LSS         Doc 15     Filed 08/05/19      Page 21 of 29




                                           Basis for Relief

 A.      The Debtors Should Be Permitted to Obtain Postpetition Financing Pursuant to
         Section 364(c) of the Bankruptcy Code

                   24.   Section 364(c) of the Bankruptcy Code requires a finding, made after

notice and a hearing, that the debtors seeking postpetition financing on a secured basis cannot

“obtain unsecured credit allowable under section 503(b)(l) of [the Bankruptcy Code] as an

administrative expense.” 11 U.S.C. § 364(c).

                   25.   In evaluating proposed postpetition financing under section 364(c) of the

Bankruptcy Code, courts perform a qualitative analysis and generally consider similar factors,

including whether:

                         a.     unencumbered credit or alternative financing without superpriority
                                status is available to the debtor;

                         b.     the credit transactions are necessary to preserve assets of the estate;

                         c.     the terms of the credit agreement are fair, reasonable, and
                                adequate;

                         d.     the proposed financing agreement was negotiated in good faith and
                                at arm’s-length and entry thereto is an exercise of sound and
                                reasonable business judgment and in the best interest of the
                                debtors’ estate and its creditors; and

                         e.     the proposed financing agreement adequately protects the
                                prepetition secured parties.

See, e.g., In re Aqua Assoc., 123 B.R. 192 (Bankr. E.D. Pa. 1991) (applying the first three factors

in making a determination under section 364(c)).




                                                    21
DOCS_SF:101519.3
               Case 19-11739-LSS          Doc 15     Filed 08/05/19     Page 22 of 29




                   26.   For the reasons discussed below, the Debtors satisfy the standards required

to obtain postpetition financing in these cases on a secured superpriority basis as to the DIP

Collateral under sections 364(c)(1), (2), and (3) of the Bankruptcy Code.

 B.      The Debtors Were Unable to Obtain Financing on More Favorable Terms

                   27.   Under current circumstances, the Debtors are not able to obtain alternative

financing from outside parties on an unsecured or junior secured basis.

                   28.   As outlined above, the Debtors engaged in a prepetition marketing process

in order to obtain debtor-in-possession financing. The DIP Lenders offered the best available

economic proposal under the circumstances. The DIP Lenders are unwilling to lend into the DIP

Facility except on a fully secured and first priority basis as to the Collateral.

                   29.   The Debtors respectfully submit that their efforts to obtain postpetition

financing therefore satisfy the standard required under section 364(c) of the Bankruptcy Code.

See, e.g., In re Sky Valley, Inc., 100 B.R. 107, 113 (Bankr. N.D. Ga. 1988) (where few lenders

can or will extend the necessary credit to a debtor, “it would be unrealistic and unnecessary to

require [the debtor] to conduct such an exhaustive search for financing”).

 C.      The Proposed Financing is Necessary to Maximize
         the Value of the Debtors’ Estates

                   30.   The Debtors seek to use the proceeds of the DIP Facility for general

working capital purposes in accordance with the Budget and in order to allow the Debtors to

maximize value through a going concern sale process or other restructuring. The DIP Facility

represents the best economic alternative for a new debtor-in-possession lending arrangement.




                                                    22
DOCS_SF:101519.3
               Case 19-11739-LSS         Doc 15     Filed 08/05/19     Page 23 of 29




                   31.   Without immediate access to the DIP Facility, the Debtors would be

forced to terminate operations and liquidate their assets, which would put all of the Debtors’

dedicated employees and various vendors at risk and irreparably damage the Debtors’ efforts to

maintain going concern value and to consummate a sale or other restructuring that would

maximize value for the benefit of all constituents. Accordingly, the Debtors strongly urge the

Court to authorize the DIP Facility on the terms contemplated herein.

 D.      The Terms of the Proposed Financing are Fair, Reasonable, and Appropriate

                   32.   In considering whether the terms of postpetition financing are fair and

reasonable, courts consider the terms in light of the relative circumstances of both the debtor and

the potential lender. In re Farmland Indus., Inc., 294 B.R. 855, 886 (Bankr. W.D. Mo. 2003);

see also Unsecured Creditors’ Comm. Mobil Oil Corp. v. First Nat’l Bank & Trust Co. (In re

Ellingsen MacLean Oil Co.), 65 B.R. 358, 365 (W.D. Mich. 1986) (a debtor may have to enter

into hard bargains to acquire funds).

                   33.   The terms of the DIP Loan Agreement were negotiated in good faith and

at arm’s-length between the Debtors and the DIP Lenders, resulting in an agreement that is

designed to permit the Debtors to maximize the value of their assets and to effectuate an orderly

going concern sale or other restructuring process. The Debtors submit that the proposed terms of

the DIP Facility are fair, reasonable, and appropriate under the circumstances. See, e.g., Bray v.

Shenandoah Fed. Sav. and Loan Ass’n (In re Snowshoe Co.), 789 F.2d 1085, 1088 (4th Cir. 1986)

(stating that section 364(d) of the Bankruptcy Code imposes no duty to seek credit from every




                                                    23
DOCS_SF:101519.3
               Case 19-11739-LSS          Doc 15     Filed 08/05/19     Page 24 of 29




possible lender); In re Western Pacific Airlines, Inc., 223 B.R. 567 (Bankr. D. Colo. 1997)

(authorizing postpetition financing that would preserve the value of the debtor’s assets).

 E.      Entry Into the Proposed Financing Reflects the Debtors’ Sound Business Judgment

                   34.   A debtor’s decision to enter into a postpetition lending facility under

section 364 of the Bankruptcy Code is governed by the business judgment standard. See, e.g.,

Trans World Airlines, Inc. v. Travelers Int’l AG (In re Trans World Airlines, Inc.), 163 B.R. 964,

974 (Bankr. D. Del. 1994) (approving postpetition credit facility because such facility

“reflect[ed] sound and prudent business judgment”); In re Ames Dep’t Stores, Inc., 115 B.R. 34,

38 (Bankr. S.D.N.Y. 1990) (financing decisions under section 364 of the Bankruptcy Code must

reflect a debtor’s business judgment).

                   35.   Bankruptcy courts routinely accept a debtor’s business judgment on many

business decisions, including the decision to borrow money. See, e.g., Group of Inst. Investors v.

Chicago, Mil., St. P. & Pac., 318 U.S. 523, 550 (1943) (holding that decisions regarding

assumption or rejection of leases are left to the business judgment of the debtor); In re Simasko

Prod. Co., 47 B.R. 444, 449 (D. Colo. 1985) (“[b]usiness judgments should be left to the board

room and not to this Court”). Further, one court has noted that “[m]ore exacting scrutiny

[of the debtors’ business decisions] would slow the administration of the debtor’s estate and

increase its cost, interfere with the Bankruptcy Code’s provision for private control of

administration of the estate, and threaten the court’s ability to control a case impartially.”

Richmond Leasing Co. v. Capital Bank, N.A., 762 F.2d 1303, 1311 (5th Cir. 1985).




                                                    24
DOCS_SF:101519.3
               Case 19-11739-LSS          Doc 15     Filed 08/05/19      Page 25 of 29




                   36.   Bankruptcy courts generally will defer to a debtor in possession’s business

judgment regarding the need for and the proposed use of funds, unless such decision is arbitrary

and capricious, In re Curlew Valley Assocs., 14 B.R. 506, 511-13 (Bankr. D. Utah 1981); see

also Trans World Airlines, Inc., 163 B.R. at 974 (approving interim loan, receivables facility and

asset-based facility based upon prudent business judgment of the debtor), and generally will not

second-guess a debtor in possession’s business decisions involving “a business judgment made

in good faith, upon a reasonable basis, and within the scope of his authority under the Code.”

Curlew Valley, 14 B.R. at 513-14 (footnotes omitted).

                   37.   For the reasons set forth above, the Debtors’ sound business judgment

clearly supports approval of the DIP Facility in order to allow the Debtors to gain access to

needed financing and thereby maximize value for all constituents through a going concern sale or

other restructuring process.

 F.      Section 363 of the Bankruptcy Code Authorizes
         the Debtors’ Use of Cash Collateral

                   38.   Section 363(c)(2) of the Bankruptcy Code provides that a debtor in

possession may not use cash collateral unless (A) each entity that has an interest in such cash

collateral provides consent, or (B) the court approves the use of cash collateral after notice and a

hearing. See 11 U.S.C. § 363(c). Section 363(e) of the Bankruptcy Code provides that, “on

request of an entity that has an interest in property used . . . or proposed to be used . . . by the

[debtor in possession], the court . . . shall prohibit or condition such use . . . as is necessary to

provide adequate protection of such interest.” 11 U.S.C. § 363(e).




                                                     25
DOCS_SF:101519.3
               Case 19-11739-LSS         Doc 15     Filed 08/05/19     Page 26 of 29




                   39.   Here, the Debtors seek authority to use the Cash Collateral pursuant to the

Budget and on terms consistent with the proposed Interim Order.

                   40.   Bankruptcy Rule 4001(b) permits a court to approve a debtor’s request for

use of cash collateral during the 14-day period following the filing of a motion requesting

authorization to use cash collateral, “only . . . as is necessary to avoid immediate and irreparable

harm to the estate pending a final hearing.” Bankruptcy Rule 4001(b)(2). In examining requests

for interim relief under this rule, courts apply the same business judgment standard applicable to

other business decisions. See, e.g., In re Simasko Production Co., 47 B.R. 444, 449 (D. Colo.

1985); see also In re Ames Dep’t Stores Inc., 115 B.R. 34, 38 (Bankr. S.D.N.Y. 1990). After the

14-day period, the request for use of cash collateral is not limited to those amounts necessary to

prevent harm to the debtor’s business.

                   41.   As previously noted, in order to continue to operate their business and

maintain going concern value as part of an ongoing orderly sale or other restructuring process,

the Debtors require access to the DIP Facility and the use of Cash Collateral. Such use will

provide the Debtors with the necessary funds to fully honor all of their ongoing obligations to

employees, vendors, and customers and allow the Debtors to maximize going concern value.

The Debtors’ goal is to make this bankruptcy process as seamless as possible from the

perspective of the Debtors’ employees, vendors, and customers.

                   42.   Absent access to Cash Collateral, the Debtors would face immediate and

irreparable harm. The Debtors’ business would be shut down and their assets liquidated, which

would result in the termination of numerous employees and loss of going concern value at the



                                                    26
DOCS_SF:101519.3
               Case 19-11739-LSS         Doc 15     Filed 08/05/19     Page 27 of 29




expense of the Debtors’ stakeholders. Thus, immediate access to Cash Collateral is essential to

the Debtors’ continued viability and ability to successfully reorganize through a going concern

sale or other restructuring process.

 G.      Interim Order and Final Hearing

                   43.   Pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2), the Debtors

request that the Court set a date for the Final Hearing that is as soon as practicable, and fix the

time and date prior to the final hearing for parties to file objections to the Motion.

                   44.   The urgent need to preserve going concern value, and avoid immediate

and irreparable harm to all of the Debtors’ estates, makes it imperative that the Debtors be

authorized to access the DIP Facility and use Cash Collateral, pending the Final Hearing, in

order to continue their operations and to allow the Debtors to administer their cases. Without the

ability to make draws under the DIP Facility and use Cash Collateral, the Debtors would be

unable to meet their ongoing obligations and would be unable to fund their working capital

needs, thus causing irreparable harm to the Debtors and the value of these estates. Accordingly,

the Debtors respectfully request that, pending the hearing on a Final Order, the Interim Order be

approved in all respects and that the terms and provisions of the Interim Order be implemented

and be deemed binding and that, after the Final Hearing, the Final Order be approved in all

respects and the terms and provisions of the Final Order be implemented and be deemed binding.

                                          Notice of Motion

                   45.   The Debtors will provide notice of this Motion to the following parties, or

their counsel, if known: (a) the Office of the United States Trustee; (b) counsel for the DIP



                                                    27
DOCS_SF:101519.3
               Case 19-11739-LSS         Doc 15    Filed 08/05/19      Page 28 of 29




Lenders and Pre-Petition Credit Parties; (c) the Debtors’ thirty largest unsecured creditors on a

consolidated basis; (d) any party of record that has asserted a lien in the Debtors’ assets; and (e)

all parties who have filed a notice of appearance and request for service of papers pursuant to

Bankruptcy Rule 2002. As the Motion is seeking “first day” relief, within two business days of

the hearing on the Motion, the Debtors will serve copies of the Motion and any order entered

respecting the Motion as required by Local Rule 9013-1(m). The Debtors submit that, in light of

the nature of the relief requested, no other or further notice need be given.

                               Notice with Respect to Final Hearing

                   46.   No trustee, examiner or statutory committee has been appointed in these

Cases. Pursuant to Bankruptcy Rule 4001, the Debtors respectfully request that they be

authorized to provide notice of the Final Hearing by serving a copy of this Motion, together with

the Interim Order, by hand or overnight mail or courier service (or for those set up to receive

electronic transmissions, by electronic transmission), upon the following parties, or their counsel,

if known: (a) the Office of the United States Trustee; (b) counsel for the DIP Lender and Pre-

Petition Credit Parties; (c) the Debtors’ thirty largest unsecured creditors on a consolidated basis;

(d) any party of record that has asserted a lien in the Debtors’ assets; and (e) all parties who have

filed a notice of appearance and request for service of papers pursuant to Bankruptcy Rule 2002.

The Debtors respectfully request that such notice is sufficient and request that this Court find that

no further notice of the Final Hearing and Final Order is required.




                                                   28
DOCS_SF:101519.3
               Case 19-11739-LSS         Doc 15     Filed 08/05/19     Page 29 of 29




                                          No Prior Request

                   47.   No prior request for the relief requested herein has been made to this or

any other court.

                   WHEREFORE, the Debtors request entry of the Interim Order and the Final

Order under sections 105, 362, 363, and 364 of the Bankruptcy Code, Bankruptcy Rule 4001 and

Local Rule 4001-2: (a) authorizing the Debtors to incur postpetition debt and to use cash

collateral, (b) granting liens and superpriority claims in favor of the DIP Lenders, (c) providing

adequate protection to the Pre-Petition Credit Parties, (d) modifying the automatic stay, (e)

scheduling a final hearing, and (f) granting related relief.

Dated: August 5, 2019                          PACHULSKI STANG ZIEHL & JONES LLP


                                               /s/ Peter J. Keane
                                               Jeffrey N. Pomerantz (CA Bar No. 143717)
                                               Debra I. Grassgreen (CA Bar No. 169978)
                                               Peter J. Keane (DE Bar No. 5503)
                                               919 N. Market Street, 17th Floor
                                               P.O. Box 8705
                                               Wilmington, DE 91899 (Courier 19801)
                                               Telephone: (302) 652-4100
                                               Facsimile: (302) 652-4400
                                               E-mail:      jpomerantz@pszjlaw.com
                                                            dgrassgreen@pszjlaw.com
                                                            pkeane@pszjlaw.com

                                               Proposed Attorneys for Debtors and Debtors in
                                               Possession




                                                    29
DOCS_SF:101519.3
